Appeal from an order and judgment (one paper) of the Supreme Court, Onondaga County (William R. Roy, J.), entered December 1, 2003 in a proceeding pursuant to RPTL article 7. The order and judgment reduced the tax assessments for the years 1999-2001 on petitioner’s real property.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Matter of East Med. Ctr., L.P. v Assessor of Town of Manlius (16 AD3d 1119 [2005]). Present— Hurlbutt, J.P., Smith, Pine, Lawton and Hayes, JJ.